Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jay Gersten on 5/10/2022.

The application has been amended as follows: 
Claim 1:  Delete “and” and the end of line 4, and on a new line after line 4, add:
“wherein the catalyst further includes a substructure layered with the waste-product; and 
wherein the substructure is made at least in part of the waste-product; and”
Claims 2 and 3: Cancelled.
Claims 4 and 5:  Change dependency from claim 2 to claim 1.

The following is an examiner’s statement of reasons for allowance: The closest prior art, Dronov, discloses a system for decomposing methane utilizing a metallurgical slag catalyst.  However, the prior art neither teaches nor suggests a waste product of the claimed composition, wherein the waste product comprises a substructure layer where the substructure layer is made of at least the waste-product.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
CN 215101978 – Discloses producing hydrogen via methane decomposition utilizing a slag catalyst.
KR 100880513 B1 – Discloses a desulfurization catalyst where nickel and aluminium are mixed with furnace slag to produce a catalyst (see English Language Abstract).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725